     Case 7:20-po-03682 Document 3 Filed on 03/12/20 in TXSD Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION


UNITED STATES OF AMERICA

v.                                                Case No.: 7:20−po−03682
                                                  Magistrate Judge J. Scott Hacker
Santos Angel Perez−Castillo



                                      JUDGMENT

      On 3/12/2020, the defendant appeared in person and with counsel.
      Whereupon the defendant entered a plea of guilty to the offense of knowingly
and unlawfully entering the United States at a place other than as designated by
immigration officers, in violation of Title 8, United States Code, Section 1325(a)(1), as
charged in the Complaint; and the Court having found that the defendant is mentally
competent, that the defendant's plea is voluntary and that there is a factual basis for the
plea;
      IT IS ADJUDGED that the defendant is guilty as charged and convicted.
      IT IS ADJUDGED that a term of imprisonment of 30 days and a special
assessment of $10.00 are hereby imposed. Defendant is to be given credit for time
already served on said sentence.
      DONE at McAllen, Texas, on 3/12/2020.
